 

 

AO 199A (Rev. 12/I1- EDCA [Fresno]) Order Setting Conditions of Release ‘ , Page | of 3 Pages

 

UNITED STATES DISTRICT COURT

 

 

for the ; —
Eastern District of California a 19 2019
SHER a tT cour
UNITED STATES OF AMERICA, By EN PORNA
) DEPUTY CLERK

Y. ).

) Case No. 1:18-cr-00156-DAD-BAM
LAIMIRO BOBADILLA, ) . -

 

_ (2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

AMENDED ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

 

| The defendant must appear at. U.S. DISTRICT COURT, 2500 Tulare Street, Fresno, California
. . Place

U.S. DISTRICT JUDGE DALE A. DROZD in courtroom 5 (unless another courtroom is designated)

 

on 7 _ OCTOBER 7, 2019 at 10: 00 AM

Date and Time ©

 

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

(Copies to: Defendant (through PTS) PRETRIAL SERVICES US ATTORNEY US MARSHAL)

 
 

AO 199B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General) . Page[Q. lof [Braces a
BOBADILLA, Laimiro | } :

Doc. No, 1:18-CR-00156- DAD-BAM- 4

MODIFIED | | OO

ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release. of the defendant i is subject to the conditions marked below:

QO (6) The defendant is placed i in the custody of:
Name of person or organization

who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
defendant at all scheduled court proceedings, and d (0) to notify the court immediately in the event. the defendant violates any conditions of

release or disappears.

SIGNED: _

 

CUSTODIAN

MI (7) ° Thedefendant.must: | '
Mi (a) ‘ot have any contact; including telephonic or electronic, with your child’s mother/alleged victim

in the Stanislaus County matter;

Mw (b) refrain from any use of alcohol, or any use of a narcotic drug or - other controlled substance

. - without a prescription. by a licensed medical. practitioner; and you must notify Pretrial Services
immediately of any prescribed medication(s). ‘However, medical marijuana, preseribed or not,

may. not be used; and,
M1. (c) all other previously ordered conditions, not in conflict with this order, shall remain in full force

and effect.

 
 

AO 199C (Rev. 09/08- EDCA [Fresno]) Advice of Penalties Page % of 4 Pages
ADVICE OF PENALTIES AND SANCTIONS
TO THE DEFENDANT: Laoimiv rbadi la

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

 

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
| imprisonment, a fine, or both.
| While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This fentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
| (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined
! not more than $250,000 or imprisoned for not more than 10 years, or both;
(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years ~ you will be fined not
more than $250,000 or imprisoned for not more than five years, or both; ,
(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;
(4) amisdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.
A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

\

Acknowledgment of the Defendant
] acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all

conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above. ,

é Laut L Andy \

Defendant's Signature

Directions to the United States Marshal

( ) The defendant is ORDERED released after processing. Nj,
Date: _ $ft4 & bene _ / \h fy __ Co eens eee
|

BARBARA A. McAULIFFE, U.S. MAGISTRATE JUDGE

Printed name and title

DISTRIBUTION: COURT DEFENDANT  PRETRIALSERVICE U.S.ATTORNEY U.S. MARSHAL

/
1
